           Case 3:19-cv-07270-WHA Document 219 Filed 04/21/21 Page 1 of 3




 1   Neil K. Sawhney (State Bar No. 300130)
     GUPTA WESSLER PLLC
 2   100 Pine Street, Suite 1250
 3   San Francisco, CA 94111
     Tel. (415) 573-0336
 4   Fax (202) 888-7792
     neil@guptawessler.com
 5   Attorney for Plaintiffs
 6
                                 UNITED STATES DISTRICT COURT
 7                              NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
 8
 9    JAMIE POSTPICHAL, SARAH
10    WATERS, and USULA FREITAS, on
      behalf of themselves and others similarly
11    situated,
                                                       Case No. 3:19-cv-07270-WHA
12             Plaintiffs,
      v.                                               Hon. William H. Alsup
13
      CRICKET WIRELESS, LLC,                           NOTICE OF APPEARANCE OF
14                                                     NEIL K. SAWHNEY
15             Defendant.

16
17   TO THE CLERK, ALL PARTIES AND THEIR COUNSEL OF RECORD:
18            PLEASE TAKE NOTICE that the undersigned, Neil K. Sawhney of Gupta Wessler, hereby
19   enters his appearance on behalf of Plaintiffs, Jamie Postpichal, Sarah Waters, and Ursula Freitas. I
20   request that copies of all pleadings, papers, notices, and other documents be addressed to:
21            Neil K. Sawhney
22            Gupta Wessler Pllc
              100 Pine Street, Suite 1250
23            San Francisco, CA 94111
              Tel. (415) 573-0336
24            Fax (202) 888-7792
25            Email: neil@guptawessler.com
              I certify that I am admitted to practice in this Court.
26
              Respectfully submitted this 21st day of April, 2021
27
28
     Case 3:19-cv-07270-WHA Document 219 Filed 04/21/21 Page 2 of 3




 1
                                           GUPTA WESSLER PLLC
 2
                                           /s/ Neil K. Sawhney
 3                                         Neil K. Sawhney (State Bar No. 300130)
                                           100 Pine Street, Suite 1250
 4                                         San Francisco, CA 94111
 5                                         Tel. (415) 573-0336
                                           Fax (202) 888-7792
 6                                         neil@guptawessler.com

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
        Case 3:19-cv-07270-WHA Document 219 Filed 04/21/21 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE
 2

 3           I, Neil K. Sawhney, hereby certify that on April 21, 2021, I electronically filed the Notice of

 4   Appearance of Neil K. Sawhney with the Clerk of the United States District Court for the

 5   Northern District of California using the CM/ECF system, which shall send electronic notification

 6   to all counsel of record.

 7
     Dated: April 21, 2021                                 /s/ Neil K. Sawhney
 8                                                         Neil K. Sawhney (State Bar No. 300130)
                                                           100 Pine Street, Suite 1250
 9                                                         San Francisco, CA 94111
10                                                         Tel. (415) 573-0336
                                                           Fax (202) 888-7792
11                                                         neil@guptawessler.com

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
